Citation Nr: 1624462	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  08-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spinal stenosis, post-operative with degenerative disk disease, after January 24, 2012, on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2015).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 1977 to February 1989, from January 16, 1991 to April 5, 1991, and from June 1999 to May 2007.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2007  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for lumbar spinal stenosis, postoperative with degenerative disc disease of the lumbar spine, and assigned a 20 percent rating, effective June 1, 2007.  The Veteran perfected a timely appeal of the decision.  

In June 2014, the Board denied the claim for an initial rating in excess 20 percent for lumbar spinal stenosis, post-operative with degenerative disc disease, and remanded the issue of entitlement to a TDIU to the RO for further evidentiary development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a Joint Motion vacating the June 2014 Board decision only regarding entitlement to a rating in excess of 20 percent for the back disorder beginning January 24, 2012 and remanded the issue to the Board for compliance with directives specified by the Joint Motion.  

In April 2015, the Board received the Veteran's application for TDIU.  The cover page has been amended to reflect this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran, his representing attorney or reasonably raised by the record).  

In a May 2015 decision, the Board denied the claim for a rating in excess of 20 percent for lumbar spinal stenosis, postoperative with degenerative disc disease on and after January 24, 2012.  In that decision, the Board referred the issue of entitlement to a TDIU to the RO for adjudication.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate that part of the Board decision that did not consider the Veteran's entitlement to an extraschedular disability rating. By an Order dated in November 2015, the Court granted the Parties' Joint Motion, vacated part of the decision, and remanded the claim to the Board for compliance with the directives specified by the Court.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2015 Joint Motion, the Parties agreed that the Board had provided inadequate reasons and bases for its determination that the Veteran was not entitled to a disability rating in excess of 20 percent for his lumbar spine disorder after January 24, 2012, based on an application of 38 C.F.R. § 3.321(b).  The Parties further noted that the Board's statement of reasons or bases for its determination that the Veteran was not entitled to referral for an extraschedular evaluation was inadequate because it did not consider relevant evidence.  

Significantly, the parties to the Joint Motion cited to a Vocational Expert consultation report from Christopher K. Wood, Ph.D., dated in February 2015.  In his report, the Vocational Expert stated that the Veteran's use of pain medication for his lumbar and cervical spine disorders interferes with alertness and memory.  The Vocational Expert further stated that chronic pain "interferes with focus, concentration, and ultimately productivity such that regular expected productivity cannot be maintained."  

The Parties to the Joint Motion also referred to a statement from the Veteran, dated in November 2011, wherein he stated that he had to resign from his job due to the medications he was taking for his back, which precluded him from performing his duties, including climbing ladders, working on roofs, and heavy lifting.  

In light of the discussion by the Parties in the Joint Motion regarding extraschedular consideration, the Board concludes that claim should be referred to the Under Secretary of Benefits or the Director, Compensation Service for consideration of an extraschedular rating for the lumbar spine disorder under 38 C.F.R. § 3.321(b)(1).  

In addition, the Veteran's claim for TDIU is impacted by the outcome of the claim for a rating in excess of 20 percent for lumbar spinal stenosis from January 24, 2012, based on extraschedular rating.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claim.  

Therefore, the case is REMANDED to the agency of AOJ for the following actions: 

1.  Refer the claim of entitlement to a rating in excess of 20 percent for lumbar spinal stenosis, post-operative with degenerative disk disease, after January 24, 2012, to the Director, Compensation Services or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

2.  Then, after completing development of the TDIU matter, readjudicate whether entitlement to TDIU is warranted.  If the benefit sought is not granted, provide to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

